Citation Nr: 1231099	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include psychosis, for treatment purposes only under 38 U.S.C.A. § 1702.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymia, depressive disorder, explosive disorder, and anxiety.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a skin rash, as due to an undiagnosed illness.

6.  Entitlement to service connection for seizures, as due to an undiagnosed illness.

7.  Entitlement to service connection for irritable bowel syndrome, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and two children


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1976, from July 1977 to July 1981, and from August 1988 to August 1992.  Specifically, he served in the Southwest Asia Theater during the Persian Gulf War from November 1990 to January 1991, receiving a Southwest Asia Service Medal with one Bronze Star and M16 Rifle Marksman, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2012, the Veteran, his spouse, and his two children testified in a Videoconference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Indeed, the Veteran has perfected a claim for service connection for PTSD and has also been diagnosed with dysthymia, depressive disorder, explosive disorder, and anxiety, which is reflected on the title page of this decision.  As such, the Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however diagnosed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability, to include psychosis, for treatment purposes only under 38 U.S.C.A. § 1702; entitlement to service connection for an acquired psychiatric disability, to include PTSD, dysthymia, depressive disorder, explosive disorder, and anxiety; entitlement to service connection for bilateral hearing loss; and service connection for a skin rash, seizures, and irritable bowel syndrome, as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus had its onset during service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.  

Specific to this case, the United States Court of Appeals for Veterans Claims (Court) has determined that, for tinnitus, a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Throughout the claim and appeal process, the Veteran has asserted that he has had tinnitus since service.  In this regard, with disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran contends that he suffers from tinnitus, specifically a humming or ringing in his ears.  During the Mary 2012 hearing before the undersigned, the Veteran testified that these symptoms were the result of noise exposure to scud attacks, bombings, and loud tailpipes on the vehicle he rode in while in service.  Hearing transcript at 6.  His spouse also testified that once the Veteran returned from service, she noticed that the Veteran experienced a "humming sound," yet it was not identified as tinnitus until long after separation from service.  Id. at 10-11.

Service treatment reports are absent for any complaint of, or treatment for, tinnitus.  A separation report of medical examination, dated July 1992, from the Veteran's last period of active service did not indicate any problems with his ears, including any tinnitus.  In an associated report of medical history, he indicated that he did not have, nor had ever had ear trouble.

These records, overall, provide some probative evidence against the Veteran's claim as they tend to show no tinnitus during active service.

Parenthetically, the Board notes that the Veteran's service treatment records from his first two periods of active service are not associated with the claims file.  However, as discussed below, given the Board's favorable decision, no further development is necessary.

The Veteran underwent a VA examination of his ears in March 2011.  At that time, the Veteran reported military noise exposure from rifle fire with hearing protection and from loud diesel engines without hearing protection.  He denied any recreational noise exposure but indicated that post-service, he was a truck driver and a saw operator without hearing protection.

The VA examiner diagnosed the Veteran with recurrent tinnitus.  As to the etiology of the Veteran's tinnitus, the examiner did not offer an opinion.  Instead, the examiner stated that his history of onset is vague, estimating at beginning five years ago, and no mention of tinnitus in the service treatment record.  The examiner also noted that there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Rather, the examiner stated that tinnitus has an immediate onset after significant noise exposure.  Despite these findings, the VA examiner failed to provide an etiology opinion as to the Veteran's current tinnitus.  As such, the Board finds the March 2011 VA examination of little probative value with respect to the claim of service connection for tinnitus.

Importantly, there is no other competent medical opinion of record against the claim which directly addresses the Veteran's tinnitus.  In this regard, the Board finds that obtaining an additional medical opinion would be futile.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Indeed, further requests for an additional medical opinion would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an appellant's case"); 38 C.F.R. § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

In this case, the Veteran has provided statements for the record regarding his tinnitus and the onset of tinnitus symptoms.  These statements include his testimony and his spouse's testimony before the undersigned during the May 2012 hearing.  The Board finds these lay statements to be credible and weigh in favor of his claim for service connection for tinnitus given the consistency and repetition of the assertions.  The Veteran and his family have described symptoms consistent with tinnitus and they are certainly competent to report on symptoms that they have witnessed and experienced.   See Layno, supra.  The evidence of record, including the Veteran's DD 214s, supports his claim that he was exposed to rifle fire and loud diesel engines as an infantryman, radio operator, and motor transport operator in the Army.  Thus, in-service noise exposure is conceded.

The Board also finds that auditory trauma due to frequent exposure to loud noises, including rifle fire and loud diesel engines, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

In short, the Board finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  As such, the Veteran's lay contentions as to the presence of tinnitus since service represent both competent and credible evidence.  

Consequently, the competent evidence of record is at least in equipoise as to whether tinnitus is etiologically related to service.  38 U.S.C.A. § 5107(b).  Indeed, all elements of a service connection claim have been met, namely, that the Veteran's injuries were caused in service and that there is a nexus between those injuries and his current disability.

In summary, after resolving all doubt in the Veteran's favor, as is required by law, the Board concludes that service connection is warranted for tinnitus.  This claim is accordingly granted in full.  Id.

Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, only with respect to the claim for entitlement to service connection for tinnitus, given the Board's fully favorable disposition of this matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in additional delay.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

During the May 2012 hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits which may be pertinent to his claims, but also testified that he did not have a current SSA record including medical examinations, at that time.  Hearing transcript at 7.  While the Veteran indicated that the record was complete, over three months have lapsed between the May 2012 hearing and this decision, and he explicitly testified that he applied for SSA benefits.

VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Additionally, the possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  It is important to note that Board decisions are routinely vacated by the Court for a failure to obtain SSA records.  

In addition, the record reflects that the Veteran served on active duty from September 1976 to December 1976, from July 1977 to July 1981, and from August 1988 to August 1992.  While service treatment records for the Veteran's last period of active service (August 1988 to August 1992) are associated with the claims file, it is not clear that VA attempted to obtain service treatment records from his first two periods of active service.  

These reasons, alone, serve as bases to remand the Veteran's remaining claims.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, as well as service treatment records for the Veteran's first two periods of active service.

The claims discussed below are remanded for additional reasons.

Parenthetically, once VA provides an examination, as it did in the cases below, it must be adequate, or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With the claim for service connection for a psychiatric disorder, the Veteran was afforded a QTC psychiatric examination in January 2011; however, the Board finds this examination inadequate for VA compensation purposes.  At that time, the examiner concluded that the Veteran did not have diagnosed PTSD, as the symptoms did not meet the diagnostic criteria.  While the examiner did diagnose the Veteran with dysthymic disorder, she did not opine as to the etiology of this acquired psychiatric disability.

In April 2012 the Veteran submitted a private treatment report, which indicated a diagnosis of PTSD and depression.  The report correctly identifies the DSM-IV diagnosis of PTSD as 309.81 and depression as 296.31.  

Given these diagnoses to include a current diagnosis of PTSD, the holding in Clemons, and the amended 38 C.F.R. § 3.304(f)(3), the Board finds that another VA examination of the Veteran's claimed psychiatric disabilities is warranted.

At this juncture, in regard to the claim for service connection for bilateral hearing loss, the Board notes that the Veteran has been awarded service connection for tinnitus, as discussed above.  Here, however, the current record is insufficient to adjudicate the claim for service connection for bilateral hearing loss.

The Veteran has asserted that he has bilateral hearing loss as a result of noise exposure to scud attacks, bombings, and loud tailpipes on the vehicle he rode in while in service.  Hearing transcript at 6.

A "hearing loss disability" is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

A service treatment record from June 1991 revealed left ear auditory acuity of 30 decibels at 6000 Hz and right ear auditory acuity of 25 decibels at 6000 Hz.

The Veteran's separation report of medical examination from his last period of active service, dated July 1992, revealed left ear auditory acuity of 25 decibels at 4000 Hz and 35 decibels at 6000 Hz.  

In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, while the Veteran did not have hearing loss under 38 C.F.R. § 3.385, some clinical hearing loss was indicated in service.

The Veteran was afforded a VA audiology examination in March 2011.  Importantly, while the VA examiner opined that it is not likely that the Veteran's hearing loss is related to his duties while in the military, she incorrectly noted that the Veteran's service records show hearing within normal limits, bilaterally, through 4000 Hz.  This is clearly inaccurate as evidenced by the hearing acuity of 25 decibels at 4000 Hz upon separation in July 1992.  

Regardless, the examiner relied, at least in part, on the lack of in-service evidence of hearing loss to render a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Therefore, because the examiner provided an opinion based on an inaccurate review of the Veteran's medical history, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.

Finally, the Veteran has alleged that he has a skin rash, seizures, and irritable bowel syndrome as proof that he has "gulf war syndrome."  The etiology of these symptoms remains unclear from the record.  Parenthetically, the documents of record reveal that the Veteran indeed served in the Southwest Asia Theater from November 1990 to January 1991.  As such, the Veteran is a "Gulf War veteran" for VA compensation purposes.  38 C.F.R. § 3.317.

While it appears that the Veteran was afforded a "Gulf War Guidelines" VA examination in March 2011, this examination is inadequate for VA compensation purposes.  Specifically, the examiner indicated that the Veteran did not have a skin rash or seizure disability at that time and did not attribute the Veteran's claimed symptoms to diagnosable illnesses.  Importantly, she did not discuss whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  Also, the examiner diagnosed the Veteran with irritable bowel syndrome and opined that it is less likely related to an undiagnosed illness due to the Gulf war and more likely neurogenic in nature.  However, she failed to provide an adequate rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, on remand, the Veteran should be scheduled for another VA Gulf War Guidelines examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the six claims on remand, and allow him an appropriate period of time in which to respond.

2. Contact the appropriate service entities and obtain the Veteran's service treatment records from September 1976 to December 1976 and from July 1977 to July 1981.

If no such records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact and/or a negative response should be associated with the claims file.

If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.

3. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  These records, if any, should be associated with the claims file.  All negative responses should be fully documented in the claims file.

4. After the completion of paragraphs 1 and 2, schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of his current psychiatric disabilities.  The Veteran's claims file and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  

The examiner (a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted) should note the diagnosis, or diagnoses, of any current psychiatric disorder(s), to include PTSD, dysthymia, depressive disorder, explosive disorder, and anxiety.

Following the examination, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD; and

c) that the Veteran's PTSD symptoms are related to the claimed stressor; and

d) whether any currently diagnosed psychiatric disorder, to include dysthymia, depressive disorder, explosive disorder, and anxiety first manifested during the Veteran's periods of active service from September 1976 to December 1976, from July 1977 to July 1981, and from August 1988 to August 1992, whether any psychosis became manifest and when, and/or (if possible) whether any currently diagnosed psychiatric disorder is causally related to events during a period of active service.

All opinions must be supported by a complete rationale in a typewritten report.

5. Schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss, if any, had onset in service, or was caused or aggravated by the Veteran's active military service.

All opinions must be supported by a complete rationale in a typewritten report.  The opinion should address the particulars of this Veteran's medical history, to include his statements of noise exposure in-service and his DD 214s indicating that he served as an infantryman, radio operator, and motor transport operator, and the relevant medical science as applicable to this claim.

The examiner should specifically address the audiometric data indicating clinical hearing loss in-service, as noted above.

6. Schedule the Veteran for a VA Gulf War Guidelines examination.  The claims file should be made available to the examiner for review prior to the examination, and the examiner should indicate that such a review was conducted.

The examiner should thoroughly address the following:

State whether the Veteran's claimed skin rash, seizures, and irritable bowel syndrome, if any, are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's skin rash, seizures, and irritable bowel syndrome are related to service.

If the Veteran's skin rash, seizures, and irritable bowel syndrome are not due to a specific disease entity, opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, as detailed above.

Provide a detailed rationale, with specific references to the record, for all opinions expressed.

7. When the development requested has been completed, and the RO has ensured compliance with the requested actions, the issues remanded above should again be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


